Citation Nr: 0739190	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-07 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain, 
to include as secondary to a service connected right wrist 
disorder.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for a right foot 
disorder, to include as secondary to a service connected 
right wrist disorder.

4.  Entitlement to service connection for a nervous disorder, 
to include as secondary to a service connected right wrist 
disorder.

5.  Entitlement to an initial rating in excess of 20 percent 
for residuals of an ununited avulsion fracture of the right 
ulnar steroid with painful motion for the period from June 6, 
2002 to August 30, 2005. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on Active Duty Training (ACDUTRA) from 
January 10, 1985 to June 7, 1985 and participated in ACDUTRA 
from August 26, 2000, to September 8, 2000.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

On his Notice of Disagreement of June 2004, the veteran set 
forth a claim for a neurological deficit of the fingers of 
the right hand as well as a claim for sick days.  Inasmuch as 
those claims have yet to be addressed by the RO, they are 
referred to the RO for disposition as appropriate.

In his substantive appeal, the claimant requested a hearing 
at the RO before a traveling Veterans Law Judge (VLJ).  The 
claimant was informed by letter that the hearing was 
scheduled for September 26, 2006, but he failed to report for 
the scheduled hearing.  He did not request a postponement and 
has provided no explanation for his failure to attend the 
hearing.  Accordingly, the claimant's request for a hearing 
is deemed to have been withdrawn.  38 C.F.R. § 20.704(d) 
(2007).

A rating action in December 2004 proposed to reduce the 20 
percent assigned for the residuals of an ununited avulsion 
fracture of the right ulnar steroid to a noncompensable (zero 
percent) rating.  The veteran was informed and provided a VA 
medical examination in March 2005.  Thereafter, a June 2005 
rating action reduced the rating for the residuals of an 
ununited avulsion fracture of the right ulnar steroid to a 
noncompensable (zero percent) rating, effective September 1, 
2005.  The veteran did not appeal that action.  Hence, the 
issue regarding a higher rating for the residuals of an 
ununited avulsion fracture of the right ulnar steroid 
involves only the period from June 6, 2002, to September 1, 
2005. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal have been accomplished. 

2.  A lumbar disorder was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service or a service connected 
disability. 

3.  An eye disorder was not demonstrated during the veteran's 
service, and a preponderance of the competent evidence of 
record is against concluding that such disorder was caused or 
aggravated by service. 

4.  A disorder of the right foot was not demonstrated during 
the veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service or a service connected 
disability. 

5.  A nervous disorder was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service or a service connected 
disability. 

6.  For the period from June 6, 2002 to August 30, 2005, 
residuals of a right wrist fracture manifested by an ununited 
fracture of the right ulnar styloid with some limitation of 
motion demonstrated by pain and weakness.

CONCLUSIONS OF LAW

1.  Service connection for a lumbar disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).    

2.  Service connection for an eye disorder is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2007).

3.  Service connection for a right foot disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

4.  Service connection for a nervous disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

5.  The schedular criteria for a rating of 30 percent for 
residuals of an ununited avulsion fracture of the right ulnar 
styloid with pain and weakness on motion have been met for 
the period from June 6, 2002 to August 30, 2005.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5211, 5215 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in September 2002 and July 2004.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claims, no disability rating or 
effective date is being assigned; there is accordingly no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  The 
content of these letters complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for VCAA compliance.   

Factual Background

Service medical records prior to August 2000 are silent as to 
complaints, findings, treatment or diagnoses relating to any 
of the claimed disorders.  On August 31, 2000, while playing 
basketball on Active Duty for Training (ACDUTRA), the veteran 
sustained a right wrist injury and laceration to his right 
eyebrow/eyelid.  Two sutures were applied to the eyebrow 
injury, and the stitches were removed on September 6, 2000; 
medical records indicate that the eyebrow was well healed 
upon suture removal.  Records reflect that the incident 
occurred while veteran was on ACDUTRA for the period from 
August 26, 2000 to September 8, 2000. 

In November 2000, the veteran was seen at a private facility 
after an oven exploded in his face.  In February 2001, he was 
seen again, reporting that he had pain in his eyes since the 
explosion.  

The veteran filed his claim for the right wrist in June 2002.  
VA outpatient treatment records from August 30, 2002, reflect 
the veteran's report of pain in the wrist along with limited 
range of motion. Records from July 2002 reflect minimal 
tenderness TFCC (triangular fibrocartilage complex), tender 
over the ulna stylois, and maximum tenderness over pisisform-
triquetral joint.  X-rays revealed a nonunited ulna styloid 
fracture.  

The veteran's family physician reported the veteran had 
diplopia in each eye in a treatment record from March 2002.

Private mental health treatment records for the period from 
June 2002 to October 2002 reflect that the veteran was 
agitated over "being kicked out of the military".  Findings 
included that the veteran showed faulty logic and assessments 
ranged from possible malingering for secondary gain to major 
depression with psychotic features to paranoid schizophrenia.  

In October 2002, he was seen by a VA occupational therapist 
for his wrist.  He reported 8/10 pain.  Objectively, flexion 
was from 0 to 75 degrees; extension was from 0-60 degrees; 
ulnar deviation was from 0-14 degrees; radial deviation was 
from 0-15 degrees; supination was from 0-70 degrees and 
pronation was from 0-85 degrees.  Muscle strength was 4-/5 on 
flexion and extension was 3/5 due to complaints of pain.  He 
also claimed variable levels of numbness distal ulnar 
distribution.  Opposition and fist closure were normal.  He 
was right hand dominant.  It was determined that the right 
wrist could benefit from therapy.

In April 2003, he was afforded a battery of VA examinations.  
On the eye examination, the veteran reported that he had 
transient diplopia associated with the injury during ACDUTRA 
in August 2000.  

During the April 2003 VA spine examination, the veteran 
demonstrated limited motion.  X-rays were within normal 
limits.  The diagnosis was mechanical low back pain, non 
service connected.  The claims file was reportedly reviewed, 
and the physician specifically commented that the history was 
"non contributory".  
 
During the April 2003 VA foot examination, bilateral pes 
planus was diagnosed and the examiner commented that it was 
not service connected.  The claims file was reviewed and 
history of a right bunionectomy from 1981 (prior to active 
service) was noted.  The examiner commented that the history 
was "non-contributory".

The April 2003 VA orthopedic examination recorded the 
veteran's reported history of pain, swelling and stiffness.  
The veteran was reportedly right handed and had problems 
using the dominant arm.  No arthritis was appreciated.  On 
physical examination, range of motion was within normal 
limits bilaterally, reportedly painful on the right.  
Strength was reported as 4/5 on the right.  Tenderness at the 
right wrist dorsally was appreciated.  There was guarding 
movement on the ulnar surface.  The wrist was reported as 
within normal limits, dorsiflexion was 0-70 degrees; palmar 
flexion was 0-80 degrees, radial deviation was 0-20 degrees, 
ulnar deviation was 0-45 degrees.  Regarding the issue of 
pain, fatigue, weakness, or lack of endurance in the wrist, 
the physician remarked that there was pain in the wrist, and 
some weakness demonstrated by a decreased muscle power of 
4/5.  The diagnosis was old ununited avulsion fracture of the 
ulnar styloid. 

In August 2004, X-rays were afforded.  No bony abnormality 
was appreciated.  Joint spaces were well preserved.  Some 
slight deformity of the ulnar styloid was possible.  
Impression was no bone or joint abnormality of the right 
wrist.  In September 2004, another examination was afforded, 
at which time X-rays were again interpreted as showing that 
the ulnar styloid was then united.  There was tenderness over 
the ulnar styloid and central portion of the TFCC dorsally.  
There was no tenderness over the distal radius.  Sensation 
was normal.  

The veteran was afforded another battery of VA examinations 
in October 2004.  He reported diplopia associated with the 
incident in August 2000.  Following the examination, the 
ophthalmologist noted that the veteran had refractive error, 
intermittent exodeviation, and blepharitis.  However, he did 
not attribute any of the disorders to events during ACDUTRA.  

The veteran was afforded two mental health consultations in 
October 2004.  He was examined by both a psychiatrist and a 
psychologist.  It was noted that the veteran had issues with 
anger and an attitude with others.  His anger issues were 
felt to extend to prior to the veteran's military service.  
He was reported as one with limited ability and felt that the 
world has not rewarded him as he felt it should, noted in 
high school, college and again in the military.  He reported 
that his career in the reserves was a troubled one.  The 
psychologist opined that the veteran's symptoms did not 
conform to the PTSD criteria.  He was then referred to a VA 
psychiatrist.  It was her impression was that the veteran 
suffered from a depressive disorder.  Neither examiner 
related the veteran's psychiatric issues to ACDUTRA.

A VA orthopedic examination of the right wrist was performed 
in March 2005.  The physician reported range of motion of the 
right wrist as follows: 0-60 degrees of dorsiflexion; palmar 
flexion was 0-70 degrees; radial deviation was 0-10 degrees; 
and, ulnar deviation was 0-45 degrees.  No arthritis was 
appreciated.  Objectively, painful motion was appreciated 
with right wrist extension over 30 degrees, flexion over 50 
degrees and radial deviation to 10 degrees.  Pain increased 
with repetitive movement and tenderness was noted at the 
ulnar surface of the right wrist.  

Law and Regulations 

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Each disorder for 
which a veteran seeks service connection must be considered 
on the basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  "The term 'active 
military, naval, or air service' includes active duty, any 
period of active duty for training [ACDUTRA] during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training [INACDUTRA] during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24).  It follows from this that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA or injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 1110, 1131; see McManaway v. West, 13 
Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 
484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 1131) 
(stating that the law "permits service connection for 
persons on inactive duty [training] only for injuries, not 
diseases, incurred or aggravated in line of duty").

The veteran's service included only periods of ACDUTRA and 
INACDUTRA.  As such, certain evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway, 13 Vet. App. At 67 (citing Paulson, 7 
Vet. App. At 469-70, for the proposition that, "if a claim 
relates to period of [ACDUTRA], a disability must have 
manifested itself during that period; otherwise, the period 
does not qualify as active military service and claimant does 
not achieve veteran status for purposes of that claim" 
(emphasis in McManaway)); see also Biggins v. Derwinski, 1 
Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, 
the evidentiary burden is on the appellant to show that he 
became disabled from an injury or disease incurred in the 
line of duty during ACDUTRA.

In this case, the claimed back disorder, eye disorder, foot 
disorder, and mental disorder were not demonstrated during 
the veteran's periods of ACDUTRA.  

It bears emphasis that while the veteran reported lower back 
pain on September 1, 2000 in conjunction with complaints 
relating to his eyebrow laceration and right wrist disorder, 
no clinical correlation was documented.  Moreover, the April 
2003 VA examination expressly disassociated the veteran's 
back complaints reported at that time from his period of 
military service.  

The Board also has also carefully considered the eyebrow 
laceration sustained on August 31, 2000.  When the sutures 
were removed, the record suggests that the disorder had 
resolved or was in the process of complete resolution.  More 
significantly, no eye complaints or eye impairment whatsoever 
was documented in association with the laceration or the 
recuperation.  The first evidence of eye complaints were in 
association with a stove explosion, which occurred in 
civilian life, after ACDUTRA was completed.  Moreover, 
although several VA examiners have opined that diplopia was 
associated with the basketball injury is plainly based on the 
selective history provided by the veteran (with no mention 
made to the examiners of the stove explosion and resulting 
eye complaints in November 2000) and is not supported by the 
record evidence.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) [the Board is not required to accept doctors' opinions 
that are based upon the claimant's recitation of medical 
history].  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  

Although the veteran also asserts that his back disorder, 
right foot disorder and nervous disorder are secondary to his 
service connected residuals of a right wrist fracture, the 
medical evidence does not support any such an association.  
The right foot and back disorders have been expressly 
disassociated from service.  Furthermore, the veteran's 
mental problems have been attributed to his long standing 
difficulties, and the possibility of an association to 
service or a service connected disability is not even 
remotely suggested by any medical authority.  

Moreover, the record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion as to 
whether his claimed back disorder, right foot disorder and 
nervous disorder was caused or aggravated by military service 
or a service connected condition.  It is now well established 
that where the determinative issue involves medical causation 
or a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence.  See, Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

In conclusion, the Board also finds that the VCAA does not 
require that VA obtain any additional medical opinions in 
this case regarding any of the appellant's claims because the 
record currently before it contains sufficient medical 
evidence pertaining to the etiology of the veteran's claims 
to make a decision on the claims.  See Charles v. Principi, 
16 Vet. App. 370 (2002); 38 U.S.C. § 5103A.  The Board points 
out that the facts of this case are different than the facts 
in See Charles v. Principi, 16 Vet. App. 370 (2002), in which 
the Court held that VA erred in failing to obtain a medical 
nexus opinion where evidence showed acoustic trauma in 
service and a current diagnosis of tinnitus.  In Charles, the 
Court emphasized that the veteran was competent to testify 
regarding the ringing in his ears since service because such 
condition was capable of lay observation.  Unlike tinnitus, 
however, an orthopedic disability or an eye disorder such as 
diplopia is not capable of lay observation.  His sole 
complaint of back pain has also been noted, but pain alone is 
not considered to be a disability.  The Court has determined 
that pain, in the absence of an underlying and identifiable 
disorder, does not constitute a diagnosis.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection.    

Increased Rating - Right Wrist

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007)

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board notes that the evidence does not indicate, nor does 
the veteran contend, noncompliance with the procedural 
requirements for rating reductions.  See 38 C.F.R. § 
3.105(e).  The Board will address the propriety of the 
reduction along with the increased rating claim.

In this case, VA records show that service connection was 
established for residuals of an ununited avulsion fracture of 
the right ulnar steroid, at which time the veteran was 
awarded a 20 percent rating was assigned, effective from June 
6, 2002, pursuant to a June 2003 rating.  

521
1
Ulna, impairment of:
Majo
r
Mino
r

Nonunion in upper half, with false movement:
 
 

With loss of bone substance (1 inch (2 5 cms.) 
or more) and marked deformity
40
30

Without loss of bone substance or deformity
30
20

Nonunion in lower half
20
20

Malunion of, with bad alignment
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5211 (2007)
521
2
Radius, impairment of:
Majo
r
Mino
r

Nonunion in lower half, with false movement:
 
 

With loss of bone substance (1 inch (2.5 cms.) 
or more) and marked deformity
40
30

Without loss of bone substance or deformity
30
20

Nonunion in upper half
20
20

Malunion of, with bad alignment
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5212 (2007)

5213
Supination and pronation, impairment of:
Major
Minor

Loss of (bone fusion):

  The hand fixed in supination or 
hyperpronation
40
30

  The hand fixed in full pronation
30
20

  The hand fixed near the middle of the 
arc or moderate pronation 
20
20

Limitation of pronation:

  Motion lost beyond middle of arc
30
20

  Motion lost beyond last quarter of arc, 
the hand does not approach full pronation
20
20

Limitation of supination:

  To 30º or less
10
10
Note: In all the forearm and wrist injuries, codes 5205 
through 5213, multiple impaired finger movements due to 
tendon tie-up, muscle or nerve injury, are to be separately 
rated and combined not to exceed rating for loss of use of 
hand.
38 C.F.R. § 4.71a, Diagnostic Code 5213 (2007)

521
4
Wrist, ankylosis of:
Major
Minor

Unfavorable, in any degree of palmar flexion, 
or with ulnar or radial deviation
50
40

Any other position, except favorable
40
30

Favorable in 20º to 30º dorsiflexion
30
20

Note: Extremely unfavorable ankylosis will be rated as 
loss of use of hands under diagnostic code 5125.
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2007)

521
5
Wrist, limitation of motion of:
Major
Minor

Dorsiflexion less than 15º
10
10

Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2007)

In order to be awarded a rating in excess of 20 percent, the 
evidence must show one of the following: Nonunion of the ulna 
in the upper half, with false movement, without loss of bone 
substance or deformity; or nonunion of the radius in the , 
lower half, with false movement without loss of bone 
substance or deformity; or impairment of pronation or 
supination of the hand with loss of (bone fusion), with the 
hand fixed in full pronation; or limitation of pronation with 
motion lost beyond middle of arc; or favorable ankylosis of 
the wrist in 20º to 30º dorsiflexion.  It is evident by a 
review of the medical data, that none of these circumstances 
exists.  Thus, there is no basis to warrant a higher rating 
under Diagnostic Code 5211 from June 6, 2002, to September 1, 
2005.   

However, the United States Court of Appeals for Veterans 
Claims (the Court) held that in evaluating a service-
connected disability, functional loss due to pain under 
38 C.F.R. § 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).  In the present case, considering 
the remarks of the VA physician in April 2003 regarding 
weakness and painful motion, and applying the DeLuca 
criteria, an additional 10 percent rating is merited 
(38 C.F.R. § 4.49).   

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
any service-connected disorder, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Service connection for a lumbar disorder is denied.  

Service connection for an eye disorder is denied.  

Service connection for a right foot disorder is denied.  

Service connection for a nervous condition is denied.  

Entitlement to increased evaluation for an ununited avulsion 
fracture of the right ulnar styloid with pain and weakness on 
motion, for the period from June 6, 2002 to August 31, 2005 
is allowed, subject to the criteria governing the award of 
monetary benefits. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


